The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgments 
1.	IDS filed on 08/02/2021 has been acknowledged by the Examiner.

2.	The Notice of Allowance mailed on 05/20/2021 has been withdrawn based on the IDS reference Kajsuyuki (JP 11-202256, see IDS).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 4-5, 9-10   is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajsuyuki (JP 11-202256, IDS) in view of Anuma (US 20160133051 A1). 

Regarding Claims 1, 5 and 9:
Kajsuyuki (JP 11-202256, see IDS) discloses a (Fig. 12 B) wearable device comprising:
 a detector (line of sight detection means) configured to detect a convergence angle (theta, Fig. 12) at which a line of sight of a right eye of a user wearing the wearable device and a line of sight of a left eye of the user intersect (see claim2); and 
  [0019],  FIG. 1 is a diagram for explaining an observer 8 observes a real object 4 and a virtual object 5 via a head mount 10 in an image display device. FIG. 12 (b) shows the observation state of augmented reality image of the observer's 8 for both eyes with two convergence angles, in [0008-0010] page 11 of 94, discloses “the convergence angle θ is changed. Changing the convergence angle: θ may be varied by varying the interval of the images IR, IL displayed on the left and right eyes displayed display devices 1).  
  
Note that Kajsuyuki (JP 11-202256) discloses changing of converging angle but  Kajsuyuki  does not specifically disclose  a first convergence angle, the first interval being based on the first convergence angle and a second binocular augmented reality image including a second right image and a second left image with a second interval between the second right image and the second left image when the detector detects a second convergence angle, the second interval being based on the second convergence angle, wherein the second convergence angle is different from the first convergence angle, and the second binocular augmented reality image is different from the first binocular augmented reality image.
However, Anuma (US 20160133051 A1) a first convergence angle (a detector (68) configured to detect a convergence angle based on distance at which the user gazes (distance to the object OB). ([0047], [0116]),  the first interval being based on the first convergence angle (0274]) and a second binocular augmented reality image including a second right image (see Fig. 3F) and a second left image with a second interval between the second right image and the second left image when the detector detects a second convergence angle ([0274]), the second interval being based on the second convergence angle, wherein the second convergence angle is different from the first convergence angle (second convergence angle smaller angle then first convergence angle), and the second binocular augmented reality image is different from the first binocular augmented reality image discloses a wearable device comprising: a detector (68) configured to detect a convergence angle ([0047], [0116]), and the interval (distance of left and right display positions) [0047])being adjusted based on the convergence angle detected by the detector ([0274]), and a content of the image ([0274] The size of the convergence angle changes according to a distance at which the user gazes (distance to the object OB). When the distance at which the user gazes is shorter than 4 m, the convergence angle between the user's both eyes becomes larger than a convergence angle which is assumed by default setting.In addition, when the distance at which the user gazes is longer than 4 m, the convergence angle between the user's both eyes becomes smaller than the convergence angle which is assumed by default setting).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kajsuyuki (JP 11-202256) with the teaching of Anuma, thereby providing an improved visual effect in the image display.  

  
Regarding claims 4, 8 and 10:
Kajsuyuki (JP 11-202256) as modified by Anuma discloses: a frame (23) capable of holding a glass or lens ([0114]), wherein the display is placed at the frame (see Fig. 3A). Therefore, combining the reference of Perez and Anuma would be obvious to meet the limitations as recited in claim 4, and thereby, provide an improved visual effect in the image display.


Inquiry

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHAHEDA A ABDIN/Primary Examiner, Art Unit 2692